Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-9 are pending in the instant application.
Claims 1-9 are being examined herewith.
Priority
The instant application, filed on 7 July 2020, claims priority from Mexican Patent Application No. MX/a/2020/005625, filed on 29 May 2020. 
As of 17 May 2022, no certified copy of the priority document has been received.
Information Disclosure Statement
No information disclosure statement (IDS) has been submitted.
Election/Restrictions
Applicant’s election with traverse of epinephrine as the specific local vasoconstrictor agent; the election of ropivacaine as the specific anesthetic agent; and the election of tranexamic acid as the specific anti-fibrinolytic agent in the composition, in the reply of 9 February 2022, is acknowledged. Claims 1-9 read on the elected species.
Applicant traverses the requirement for election of species (page 2, Remarks of 9 February 2022) on the basis that claims 2, 3, 4 disclose a specific local vasoconstrictor agent (epinephrine), a specific local anesthetic agent (ropivacaine), and a specific anti-fibrinolytic agent (tranexamic acid). In response, claims 1, 5-9 are generic, as they are drawn to a composition comprising any local vasoconstrictor agent, any local anesthetic agent, and any anti-fibrinolytic agent; claim 2 is generic with respect to local anesthetic agents, and anti-fibrinolytic agents; claim 3 is generic with respect to local vasoconstrictor agents and anti-fibrinolytic agents; claim 4 is generic with respect to local vasoconstrictor agents and local anesthetic agents.
The examiner maintains that, for example, in the case of local vasoconstrictor agents, the genus encompasses a large number of structurally diverse therapeutic agents, not limited to small organic molecules, having the same function, as local vasoconstrictors. Each combination of structural elements in such local vasoconstrictor agents requires different structural search and/or a different classification based on the structural elements. In addition, these species are not obvious variants of each other based on the current record. Further, there is a search and/or examination burden for the patentably distinct local vasoconstrictor agents, each such agent requiring a different field of search based on the combination of structural elements present. 
For all the reasons above, the requirement for restriction/election is herein maintained and is made FINAL.
Claims 1-9 have been examined to the extent they read on the elected species and the following objections and rejections are made below.
Claim objection
Claim 1 is objected to because the recitation “composition generate […], minimize […], promote […]” should read --composition generates […], minimizes […], promotes […]--. Further, what is the meaning in claim 1 of the recitation “the composition together generate(s)[…]”? Together with what? Clarification of the claim language is required.
Claim 9 is objected to because the term “various” in the phrase “in various surgeries” is unnecessary and does not add clarity to the claim. Applicant is requested to clarify the claim language.

Claim Rejections- 35 USC 112
 	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

 	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

  Claims 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 6 depends on claim 1 and recites “wherein said epinephrine […]”, yet claim 1 does not recite epinephrine. As such, there is insufficient antecedent basis for the term “said epinephrine” of claim 6, in claim 1.
 	Claim 7 depends on claim 1 and recites “wherein ropivacaine […]”, yet claim 1 does not recite ropivacaine. As such, there is insufficient antecedent basis for the term “ropivacaine” of claim 7, in claim 1.
 	Claim 8 depends on claim 1 and recites “wherein said tranexamic acid […]”, yet claim 1 does not recite tranexamic acid. As such, there is insufficient antecedent basis for the term “said tranexamic acid” of claim 8, in claim 1.
	Appropriate correction is required.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Independent claim 1 recites “wherein the composition together generate less pain […] and exerts a longer anesthetic effect.” First, how can a therapeutic composition that comprises an anesthetic agent generate pain? Since it comprises an anesthetic agent, the composition is expected to treat pain, not generate pain. 
Further, less pain than what? Longer anesthetic effect than what?
It is unclear how the increase (longer) in duration of anesthetic effect, or how the decrease (less) in the level of pain are to be measured in claim 1, as the claim fails to establish a standard or threshold level. The claim fails to clearly establish the reference or standard by which one would make a comparison of levels of duration of anesthetic effect, or pain. One wishing to practice the instantly claimed invention would thus not recognize the metes and bounds for which Applicant seeks protection.
Further, claim 7 recites that “ropivacaine has lower cytotoxicity and arrhythmogenic effects. Lower than what?
Similarly, claim 8 recites that “tranexamic acid decreases the amount of bleeding”. Decrease compared to what?
It is unclear how the decrease (lower cytotoxicity) in cytotoxicity in claim 7 is measured, or how the decrease in amount of bleeding in claim 8 is measured, as the claims fail to establish a standard or threshold level. The claims fail to clearly establish the reference or standard by which one would make a comparison of levels of cytotoxicity (with ropivacaine in claim 7), or amount of bleeding (with tranexamic acid in claim 8). One wishing to practice the instantly claimed invention would thus not recognize the metes and bounds for which Applicant seeks protection.
	Claim 9 recites “the composition can be employed in surgeries selected from […], […], […]”. The phrase “can be employed” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Further, the recitation “surgeries selected from […], […], […]” in claim 9 should be written to indicate clearly whether the claim is open ended ([…], […], or […]), or rather the claim is written in a closed Markush expression --selected from the group consisting of […], […], and […].--
	Appropriate correction is required.

Claim Rejections- 35 USC 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim interpretation: If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) (“where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation”). See MPEP 2111.02. In this case, the body of claims 1-9 fully and intrinsically set forth all the limitations of the claimed invention, namely a composition comprising a local vasoconstrictor agent, a local anesthetic agent and an anti-fibrinolytic agent, each present in certain a certain amount; the preamble only states the intended use of the composition. Thus, the preamble is not given any patentable weight.
"[T]he patentability of apparatus or composition claims depends on the claimed structure, not on the use or purpose of that structure." Catalina Mktg. Int'l, Inc. v. Coolsavings.com, Inc., 289 F.3d 801,809 (Fed. Cir. 2002). 
"If the preamble adds no limitations to those in the body of the claim, the preamble is not itself a claim limitation and is irrelevant to proper construction of the claim." IMS Technology, Inc. v. Haas Automation, Inc., 206 F.3d 1422, 1434 (Fed. Cir. 2000). 	It is well settled that “intended use” of a composition or product, e.g., “for use as a medicament”, will not further limit claims drawn to a composition or product, so long as the prior art discloses the same composition comprising the same ingredients in an effective amount, as the instantly claimed. See, e.g., Ex parte Masham, 2 USPQ2d 1647 (1987) and In re Hack 114, USPQ 161
	The recitation “wherein the composition generates less pain, minimizes bleeding risks, […]” in claim 1; the recitation “wherein ropivacaine has lower cytotoxicity […]” in claim 7; and the recitation “wherein said tranexamic acid decreases the amount of bleeding” in claim 8, carry no patentable weight.
"A 'whereby' clause that merely states the result of the limitations in the claim adds nothing to the patentability or substance of the claim." Texas Instruments, Inc. v. United States Int'l Trade Comm., 988 F.2d 1165, 1172 (Fed. Cir. 1993).
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Cao, X. (CN104644647, published 27 May 2015, cited in PTO-892).
Cao (CN104644647) teaches a composition for reducing pain and bleeding after knee joint replacement (Abstract) comprising
tranexamic acid : ropivacaine : epinephrine HCl in a weight ratio 150-250 : 150 : 1.25-2.5 ([0011], English translation attached), or 
a composition comprising
tranexamic acid : ropivacaine : epinephrine HCl, and physiological saline in a weight ratio 150-250 : 150 : 1.25-2.5 : 200-10000 ([0013], English translation attached),
which are compositions comprising the very same therapeutic agents as in the instant claims.
Further, 1.25 mg epinephrine HCl corresponds to (1.25 mg/ 219.66 g/mol epinephrine HCl salt) x 183.204 g/mol epinephrine = 1 mg epinephrine base.
Thus, the relative weight ratio between epinephrine / ropivacaine / tranexamic acid ( 1 : 150 : 150) in the compositions above taught by Cao is within the instant weight ratio ranges (calculated to be 0.5-1 : 150 – 300 : 100 – 200).
Cao teaches the composition as solution made by dilution with saline [0013], as in instant claim 5.
The composition taught by Cao is used in orthopedic surgery, as in instant claim 9.
Cao teaches [0017] that tranexamic acid can treat bleeding caused by primary hyperfibrinolysis, thus it is an anti-fibrinolytic agent, as in instant claim 4.
Cao teaches [0018] that ropivacaine is used for acute pain control during local block anesthesia, thus is a local anesthetic agent, as in instant claim 3.
Cao teaches [0022] that adrenaline (synonym epinephrine) strongly contracts blood vessels and achieves the purpose of homeostasis, thus is a vasoconstrictor agent, as in instant claim 2. 
Cao also teaches [0022] that adrenaline combined with ropivacaine can achieve the purpose of prolonging the action time of infiltration anesthesia.
Cao also specifically teaches a composition comprising 
tranexamic acid : ropivacaine : epinephrine HCl, and physiological saline in a weight ratio 200 : 150 : 1. 5 : 500 ([0039], English translation attached), which represents approx. a 5-fold dilution of an instantly claimed composition in which 1 mg epinephrine, 150 mg ropivacaine and 200 mg tranexamic acid are dissolved in 100 mL saline.
Cao does not teach that 100 mL composition comprises 
0.5 mg – 1 mg epinephrine (1 mg/ml x (0.5 to 1 ml))
150 mg – 300 mg ropivacaine (7.5 mg/mL x (20 mL to 40 mL)) and
100 mg – 200 mg tranexamic acid (500 mg/5mL x (1 mL to 2 mL)),
nor does he teach that the composition is made by combining solutions of each active agent.
It would have been obvious to a person of ordinary skill in the art to use the teachings of Cao to arrive at the instant invention. 
The person of ordinary skill in the art would have been motivated to prepare a composition for reducing pain and bleeding in orthopedic surgery by combining epinephrine, ropivacaine and tranexamic acid in the weight ratios taught by Cao, and in the amounts (mg) taught in [0039] Cao, and would have added saline to obtain 100 mL solution, because exploring different dilution ratios with saline is routine, well within the skill of the artisan. Further, the person of ordinary skill in the art would have prepared the composition by mixing previously prepared solutions of epinephrine, ropivacaine and tranexamic acid and adding saline to 100 mL, because such preparation is routine, well within the skill of the artisan. The person of ordinary skill in the art would have reasonably expected that the resulting composition comprising epinephrine, ropivacaine and tranexamic acid present in the weight ratios taught by Cao, but at different dilution, will retain therapeutic effect.
As such, claims 1-9 are rejected as prima facie obvious.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Zilinsky et al. (Journal of Drugs in Dermatology 2016, 15 (7), 851-855, cited in PTO-892), in view of Cao, X. (CN104644647, published 27 May 2015, cited in PTO-892).
Zilinsky (Journal of Drugs in Dermatology 2016, 15 (7), 851-855) teaches a hemostatic-anesthetic solution (TAL solution, page 852, left column, first paragraph) containing adrenaline 1 mL (1 mg/mL, synonym epinephrine), lidocaine 2% 5 mL (20 mg/1 mL) and tranexamic acid 5 mL (500 mg/5 mL).
The diluent is saline (since control group is saline, page 852, left column, second paragraph), as in instant claim 5.
The composition taught by Zilinsky is used (page 851, left column, first paragraph) in cosmetic surgery, as in instant claim 9.
Zilinsky teaches (page 851, left column, last paragraph) that tranexamic acid is an antifibrinolytic agent, as in instant claim 4, which reduces bleeding during surgery.
Zilinsky teaches (page 854, left column, first paragraph) that adrenaline (synonym epinephrine) reduces bleeding by constriction of the blood vessels, thus is a vasoconstrictor agent, as in instant claim 2.
Zilinsky teaches the advantage of combined use of adrenaline and tranexamic acid (TXA): while (page 854, left column, first paragraph) adrenaline (synonym epinephrine) reduces bleeding by immediate constriction of the blood vessels, TXA stabilizes the clot, thus enhancing hemostasis; further, while adrenaline is relatively short acting, the effect of TXA continues and prevents later onset of bleeding and subcutaneous hematomas.
Zilinsky teaches (page 853, right column, fourth paragraph) that lidocaine is a local anesthetic agent (used as 2% solution, or a 4% or 10% lidocaine can be more effective), as in instant claim 1.
Thus, Zilinksy teaches a composition/solution used in surgery comprising a local vasoconstrictor which is epinephrine, a caine local anesthetic agent and an anti-fibrinolytic agent which is tranexamic acid.
The relative weight ratio epinephrine : caine anesthetic : tranexamic acid in the composition taught by Zilinsky is 1 mg : 100 mg : 500 mg.
Zilinsky does not teach ropivacaine as the caine local anesthetic in the composition, as in instant claims 3, 7.
Zilinsky does not teach the weight ratio epinephrine : local anesthetic agent : tranexamic acid instantly claimed, nor does he teach diluting the composition with saline to 100 mL, as in the instant claims.

Cao (CN104644647) teaches that ropivacaine is a local anesthetic agent used in combination with epinephrine and tranexamic acid in a composition for reducing pain and bleeding after surgery. 
It would have been obvious to a person of ordinary skill in the art to combine the teachings of Zilinsky and Cao to arrive at the instant invention. 
The person of ordinary skill in the art would have been motivated to replace a caine local anesthetic which is lidocaine, with ropivacaine, in the composition taught by Zilinsky, because Cao teaches that ropivacanine is a local anesthetic compatible with epinephrine and tranexamic acid in a composition used to reduce pain and bleeding during surgery. Thus, the person of ordinary skill in the art would have replaced a caine local anesthetic agent which is lidocaine with another caine local anesthetic agent which is ropivacaine, in the composition taught by Zilinsky, with the expectation that the resulting composition retains therapeutic effect in reducing pain and bleeding after surgery.
Further, the person of ordinary skill in the art would have varied the relative weight ratio of epinephrine : caine anesthetic : tranexamic acid in the composition, because such an exploration of different relative amounts/ratios of active agents in order to optimize therapeutic effect is routine, well within the skill of the artisan. Further, the person of ordinary skill in the art would have added saline to obtain 100 mL solution, because diluting a composition with saline is routine, well within the skill of the artisan. Further, the person of ordinary skill in the art would have prepared a 7.5 mg/ml solution of ropivacaine and would have combined it with the solutions of epinephrine and TXA taught by Zilinsky, because such preparation is routine, well within the skill of the artisan. The person of ordinary skill in the art would have reasonably expected that the resulting composition comprising epinephrine, ropivacaine and tranexamic acid will retain therapeutic effect.
As such, claims 1-9 are rejected as prima facie obvious.

Conclusion
Claims 1-9 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KORTNEY KLINKEL can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA NEAGU/Primary Examiner, Art Unit 1627